PER CURIAM.
Having considered appellee’s motion to dismiss and appellants’ consolidated response to that motion and our order to show cause concerning the timeliness of the notice of appeal, we dismiss this appeal for lack of jurisdiction. Although appellants filed a motion requesting that the Judge of Compensation Claims (“JCC”) vacate her abbreviated final order and en*988ter a new order setting forth findings of fact and conclusions of law, such a motion does not postpone rendition of a final order in a workers’ compensation proceeding, and the abbreviated final order was neither vacated nor appealed within 30 days after it was mailed to the parties. The JCC ultimately did enter an order purporting to vacate the abbreviated final order, but by that time, the abbreviated order had already become final by operation of section 440.25(5)(a), Florida Statutes (2002). The republication of the JCC’s rulings in her second order did not reopen the window for seeking review of those rulings. See St. Moritz Hotel v. Daughtry, 249 So.2d 27 (Fla.1971).
APPEAL DISMISSED.
BOOTH, VAN NORTWICK and BROWNING, JJ„ concur.